Citation Nr: 1426805	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1960 to December 1963. 

This matter is before the Board of Veterans' Appeal (Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin. 

This appeal was previously before the Board in September 2012, when it was remanded to schedule the Veteran for a hearing.  He appeared at a hearing before the undersigned in May 2013.  A transcript of the hearing is in the electronic record. 

This issue was also before the Board in December 2013 when it was remanded for additional development.  


FINDING OF FACT

A current back disability is unrelated to a disease or injury in active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran was provided with a notice letter for his claims for service connection for a back disability in August 2010.  This letter contained all required notification, and was provided prior to the initial adjudication of the claim.  The Board concludes that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist has also been met.  The Veteran's service treatment records have been obtained.  At the hearing, the Veteran testified that there might be some relevant records from his former employer and while he doubted they were available he indicated he would attempt to obtain them.  The record was held open so that he could make the attempt.  At the time he reported that it would be impossible to recall the specific information needed to obtain the records, but the undersigned advised him that if he did discover an address he should submit the records or authorize VA to obtain them.  The Veteran did not submit these records and he has not provided authorization for VA to obtain them on his behalf.  All other treatment records have been obtained or determined to be unavailable. 

 The Veteran was afforded an examination that yielded a medical opinion.  The opinion considered an accurate history, was definitive and was supported by a rationale.  Hence, it was adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination was in conformity with the remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims, and the Veteran was given an additional 60 days in which to determine if he could obtain medical records from his former employer, although he also expressed the belief that he doubted this would be possible.  No such records have been received from the Veteran, nor has he submitted a release that would enable VA to obtain these records on his behalf. 

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran notes that he was seen for back pain on one occasion in service, and that he reported back pain at his discharge examination.  He contends that he has experienced back pain ever since discharge, and sought treatment for his symptoms on several occasions.  He believes that his current disability is a continuation of the back pain for which he was treated in service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records show that his December 1959 entrance examination found his spine to be normal.  The Report of Medical History he completed at that time did not contain a question that specifically addressed back pain, and he did not report such a history.  

A November 1960 treatment note shows that the Veteran was seen for pains in the small of his back that occurred when he got up in the morning.  These symptoms had been present for one and a half years.  After a referral to orthopedics, a summary of intermittent severe low back pain, paroxysm, existed prior to service was made.  

An X-ray study obtained in November 1960 noted a minor list to the right of the lumbar spine.  Otherwise the curvature was said to be normal and the vertebrae maintained normal height with satisfactory disc spaces.  The report said that the examination was essentially negative.  

The service treatment records also include the report of the November 1960 consultation at the orthopedic clinic.  The Veteran was noted to have been on sick call but had become asymptomatic in two days.  On questioning the Veteran described mild back symptoms for a number of years that was usually brought on with twisting or straining.  This was never incapacitating and never restricted him from activities.  At most, it prevented him from running.  The X-ray studies were found to be of poor quality but appeared to be within normal limits.  The impression was "No back disability at this time."  

The remainder of the service treatment records are negative for additional treatment of back complaints.  The Report of Medical History obtained in November 1963 in preparation for separation shows that the Veteran reported a few sharp pains in his lower back once in a while but was otherwise feeling good.  He denied a history of arthritis and wearing a back brace or support.  The separation examination reported a normal spine.  

VA treatment records show that the Veteran underwent a routine physical examination in February 2003.  He specifically denied back pain, arthritis, weakness, and problems with ambulation, numbness or tingling.  Remaining records include annual examinations every year through 2010.  These are negative for findings or complaints regarding the back.  

In a September 2010 statement the Veteran reported treatment for back pain at a private hospital sometime in 1967 or 1968.  He wrote that afterwards he learned to live with his pain and did not seek further treatment.  The record shows that an attempt to obtain records from the hospital identified by the Veteran was not successful, as the hospital indicated that records from that time period had been destroyed.  

The Veteran was afforded a VA examination of his spine in November 2010.  The service treatment records were reviewed and accurately described in the examination report.  The examiner opined that the aggravation of the Veteran's low back pain in service was acute and not permanent.  The examiner also noted that the Veteran had been seen at VA on eight occasions between March 2003 and the current examination for a yearly history and physical, that he had not mentioned back pain on any of these examinations, and that the spine examinations were all normal.  His current pain was described as moderate stiffness that occurred on a weekly to monthly basis for a few hours.  

The spine appeared normal, and the Veteran had a normal gait.  An X-ray study revealed anterolisthesis at L4 with respect to L3 and L5, and mild degenerative disc disease.  There were facet changes at L4 through S1.  The Veteran also had a mild right apex curvature.  The diagnosis was chronic back pain with mild arthritis.  The examiner opined that it was less likely than not that the Veteran's back condition was caused by or permanently aggravated as a result of military service and that his condition was solely due to natural progress.  The rationale stated that based on review of the literature, the Veteran's history, the medical records and a physical examination, it was found that the Veteran's spine was currently normal and had been normal on the discharge examination.  The X-ray findings showed minimal arthritis that was consistent with his age and weight.  The examiner added that the acute strain in service did not cause or lead to arthritis.  

At the May 2013 hearing, the Veteran contended that while his VA records from 2003 to 2010 did not show reports of back pain, he in fact had symptoms of low back pain in service and during the years after service to include when seen at VA.  He said that he continued to experience low back pain in the mornings over the years after his discharge in service and noted that he had sought treatment for his pain in the 1960s and again in the 1980s.  He said that he did not mention his back pain during VA records because he was using over-the-counter medications to control the pain, and he had become so accustomed to his symptoms that he failed to report them.  See Transcript.  

The Veteran underwent an additional VA examination by a medical doctor in February 2014.  The claims folder was reviewed by the examiner, as were his electronic records.  His current diagnosis was degenerative arthritis of the spine.  The Veteran stated that he had injured his back while lifting a piece of equipment in 1960.  He underwent conservative treatment and X-ray studies, the problem resolved, and there were no further issues in service.  After service, the Veteran reported that he had received treatment at a private hospital from 1964 to 1976 for back pain.  He had also received chiropractic treatment in the 1980s but was unsure of the place and time.  

The results of the November 2010 X-ray study were reported.  At the completion of the record review and examination, the examiner opined that the Veteran's degenerative arthritis was not caused by or the result of service, was not permanently aggravated by service and showed no relationship to in service treatment.  

The rationale was that based on a review of the record showing there was only a single complaint of back pain in service with no change in a pre-existing pattern.  The current generalized arthritis was solely the natural process of that issue and not caused by service.  The examiner further opined that the list of the spine identified in a January 1960 X-ray study in service was a natural variation and not evidence of a disease or prior injury.  The mild right apex noted on current studies was the same thing as the list noted in service, which the examiner stressed was a normal variation and not an acquired condition.  The current arthritis was as expected for age 73, was solely the natural process of that issue and not related to the variation.  There was no evidence of a congenital condition in service.  Finally, the examiner opined that the list/apex noted on X-ray studies was above the level of the Veteran's arthritis and not the cause of his pain.  He summarized by stating a nexus to a back condition caused or permanently aggravated by service was not established.  The current findings of a list to the right were unchanged since 1960 and considered a variant.  The current findings of arthritis changes were solely the natural progression of that disease that showed no relationship to service or permanent aggravation by service.  

The evidence clearly establishes that the Veteran has a current back disability, namely arthritis of the lumbar spine.  The first requirement of service connection has been met.  However, there must still be evidence of an injury or disease in service and of a relationship between what was shown in service and the current disability before service connection can be established.  

The Board notes that the question of whether the Veteran's back disability existed prior to service has been raised and must be addressed before addressing these matters.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A history of preservice existence of conditions recorded at the time of entrance examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1)(2). 

In order to rebut the presumption of soundness, the evidence, whatever it may be, must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the veteran entered the service.  Harris v. West, 203 F. 3d 1347 (2000).  

The presumption of soundness has not been rebutted in this case.  A back disability was not noted on the entrance examination, and the spine was found to be normal.  The Veteran experienced an episode of back pain approximately 11 months after entering service, and the records variously report that he noted episodes of back pain over either the last year and a half or a number of years.  However, the records for treatment of his episode of back pain also state that no back disability was found on examination.  The Board finds that the Veteran's reports of previous episodes of back pain do not rise to the level of clear and unmistakable evidence that a back disability existed prior to service required to rebut the presumption of soundness.  The Board concludes that the Veteran's back was normal when he entered active duty.  

However, the evidence does not support entitlement to service connection for a back disability under any theory of entitlement.  

The Veteran may not be presumed to have developed arthritis of the lumbar spine in service.  Although the Veteran currently has arthritis of the lumbar spine, arthritis was not shown in service or within a year of discharge from service.  In fact, the Veteran was afforded an X-ray study of his spine at the time of his November 1960 complaints, and this study was negative for arthritis.  There is no evidence that he was treated for arthritis within the first year following discharge from service, and the Veteran does not contend to have been treated during this period.  The Board concludes that his current arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence also fails to establish a relationship between the Veteran's current arthritis and the back pain noted in service through either continuity of symptomatology or a medical opinion.  

The Veteran has written and testified that he has basically experienced morning back pain on a periodic but persistent basis ever since his discharge from service.  He further reported that he sought treatment for his pain from private sources in the 1960s and the 1980s.  The Veteran is competent to report back pain.  The Board also finds it credible that he sought treatment for episodes of back pain in the 1960s and 1980s.  However, the Board does not find it credible that the Veteran would have failed to report back pain on eight consecutive VA periodic examinations between 2003 and 2010, even if he was self treating.  The record shows that he did not merely omit mention of back symptoms, but affirmatively declared that he did not have back pain.  He specifically denied back pain on the February 2003 VA examination.  The evidence weighs against a finding of continuity.  

The first diagnosis of a chronic back disability is the November 2010 diagnosis of arthritis made 50 years after the initial treatment in service.  The February 2014 VA doctor opined that the Veteran's current arthritis of the lumbar spine is not related to the back pain for which he was treated in during service.  The doctor noted that this was only a single episode of back pain that did not require additional treatment.  The list noted on X-ray in service was the same as the apex currently noted, but the doctor said that this was a natural variation and not a congenital disability.  He further opined that the current arthritis was unrelated to the pain treated in service as it was in a different location, and that the arthritis was a natural progression consistent with the Veteran's age and weight.  

The November 2010 examiner expressed a similar opinion.  Although the Veteran is competent to report back pain over the years, he is not competent to relate his back pain to the specific diagnosis of arthritis.  The opinion of the medical experts carries the greater weight, and the preponderance of the evidence is against a finding of a relationship between the Veteran's current arthritis of the spine and active service.  


ORDER

Entitlement to service connection for a low back disability is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


